DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. The Applicant has argued that the disclosure of Sekido is not anticipatory and further that unexpectedly superior results are obtained by the narrower range of alumina number average particle size recited in pending claim 1.  Specifically, Sekido teaches a range for number average particle size of alumina particles of 5 to 200 nm which overlaps the Applicant’s recited range of 5 to 60 nm.  As Sekido teaches a range which overlaps the Applicant’s range it is deemed to anticipate said range.  In support of this, the range of Sekido is also relatively narrow and is not overly broad such that it only narrowly overlaps the Applicant’s claimed range.  Additionally, in the inventive examples of Sekido silica particles, which are taught to be equivalent to alumina particles (see [0110]), are taught to have a particle size of 20 nm ([0213]).  All of this supports a proper case of anticipation.  The Applicant has further argued that unexpectedly superior results are obtained from the narrower range and therefore the claims should be allowed over Sekido.  However, the results pointed to by the Applicant are not commensurate in scope with the toner recited in pending claim 1.  Claim 1 recites a toner comprising a toner base particles containing a binder resin and an inorganic pigment and an external additive comprising alumina particles wherein the alumina particles possess a number average particle size of primary particles of from 5 to 60 nm.  The Applicant points to a comparison of Example 1 and Comparative Example 3 presented in Table 3 to support a case of unexpected results.  However, .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchino et al. (US PGP 2018/0129147).
Uchino teaches a white toner comprising a binder resin and an inorganic pigment.  The inorganic pigment is taught to be titanium oxide.  The toner particle further comprises an aluminum oxide external additive with a particle size within the range of 5 to 200 nm.  The toner is taught to comprise the titanium oxide pigment in an amount of from 15 to 44 parts by mass of the toner base particle ([0080]).  Uchino does not teach a suitable range for the amount of external additive to add to the toner base particles, however, in embodiments Uchino teaches addition of silica as an external additive in an amount of 0.3 parts by weight ([0213]).  Furthermore, Uchino teaches that the silica and alumina are functional equivalents for use as external additives ([0110]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US PGP 2018/0129147) in view of Yamagami (US PGP 2007/0212633).
The complete discussion of Uchino above is included herein.  Uchino does not teach that the alumina particles have a cornered shape.
Yamagami teaches a toner comprising an external additive, wherein the external additive is taught to comprise an alumina particle with an irregular shape ([0122]).  This allows the alumina particles to dig into the toner surface and embed, thereby imparting stable flowability and charge properties ([0122]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant specification to have utilized alumina particles with an irregular shape as taught by Yamagami in the toner of Uchino et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US PGP 2018/0129147) in view of Gady et al. (US PGP 2006/0222382).
The complete discussion of Uchino above is included herein.  Uchino teaches a toner for use in an image forming method, but does not teach a method of setting a desirable print coverage.
Gady teaches an image forming method using toner particles that is able to designate a desired toner mass and convert a pixel count of an image to a percent area coverage based on a desired dispense rate (Abstract, [0011], [0033], Figure 2).  Figure 2 shows that a minimum dispense rate is set and then a pixel count is estimated for an et al. in the image forming method of Gady et al. and to have optimized the % area coverage of the printing operation as necessary to achieve the desired printing attributes, which would certainly include % area coverages above 20%.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.